Citation Nr: 1717784	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-08 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent prior to October 28, 2011, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) from May 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The RO originally granted service connection for PTSD, rated as 30 percent disabling and effective July 22, 2008 in a May 2009 rating decision.  In October 2009, the Veteran submitted a VA Form 21-4138 statement in support of claim appealing the PTSD rating and claiming service connection for residuals of a TBI. The RO continued the 30 percent rating for the Veteran's PTSD, and denied service connection for residuals of TBI in a January 2010 rating decision.  The Veteran submitted a notice of disagreement (NOD) in March 2010, and the RO issued a statement of the case (SOC) and a rating decision in March 2012, in which it rated the Veteran's PTSD as 70 percent disabling beginning on October 28, 2011, the date the evidence showed an increase in severity of the PTSD symptoms.  The SOC also continued the denial of service connection for residuals of a TBI.  The Veteran substantially appealed both issues in April 2012, and the RO issued a supplemental statement of the case (SSOC) in June 2016 continuing the staged rating for PTSD and the denial of service connection for residuals of a TBI.  The issues were certified to the Board in August 2016. 

The Board notes in a July 2013 rating decision, the RO granted the Veteran's claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to PTSD.  That award constitutes a full grant of the benefit sought on appeal, and thus, the issue is deemed resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability or the effective date).  As such, this issue is considered resolved and is no longer in appellate status.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for residuals of a TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the period of the claim, the Veteran's PTSD has more nearly approximated deficiencies in most areas such as work, school, family relations, and mood.


CONCLUSION OF LAW

Throughout the entire appeal period, the Veteran's PTSD has warranted a disability rating of 70 percent, but not higher.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103 (a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in July 2008 and November 2009 letters, prior to the May 2009 and January 2010 rating decisions on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  In addition, the Veteran was afforded VA examinations in April 2009, October 2011, and April 2012.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased in severity since his most recent examination.  In addition, the Veteran was afforded the opportunity to present testimony at a hearing before the Board, but declined.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims.



Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

The Veteran's service-connected PTSD has been assigned a rating pursuant to the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, which is included under the General Rating Formula for Rating Mental Disorders.  38 C.F.R. § 4.130. 

According to the General Rating Formula for Mental Disorders, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-V.  Id.



Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review, except as noted below.

The Veteran underwent a screening for the Agent Orange registry in June 2008 at the Long Beach, California VA medical center (VAMC).  The Veteran reported nightmares approximately five times per week since he returned from service, frequent flashbacks triggered by certain sounds, sleeping only 4 hours per night and waking up in cold sweats, social avoidance, exaggerated startle response to certain sounds, hypervigilance, and anxiety.  Additionally, the screening was positive for depression.  A progress note from July 2008 also indicates the Veteran experienced some short term memory loss. 

The Veteran began receiving treatment for his PTSD in November 2008 at the Northern Arizona mental health clinic (MHC).  During his initial PTSD assessment, the Veteran reported insomnia, nightmares, intrusive thoughts, hypervigilance, anger, emotional numbing, avoidance of crowds and noisy activities, feelings of not belonging, feeling of worthlessness, low self-image, lack of appetite, mood swings, low energy, depression, lack of motivation, and depressed concentration.  The examiner noted the Veteran was initially guarded, his speech was rapid but logical, his mood was blunted and his affect was congruent with this.  The Veteran also reported having memory problems but his cognition was intact.  Psychotherapy notes from November 2008 to February 2009 indicate the Veteran was at times angry or irritable and had difficulty talking about the impact of his symptoms on his life.  The record also indicates the Veteran was treating his symptoms with Citalopram, Trazadone, and Paxil, although he stopped taking the latter as it caused significant side effects. 

In April 2009, the Veteran began receiving treatment from a readjustment counselor at the MHC.  The counselor noted the Veteran presented chronically intermittent suicidal thoughts, although the risk of self-harm was low.  Additionally, the counselor noted the Veteran presented problems with short-term memory and delusion of invincibility and immortality.  The readjustment counselor confirmed the presence of the above-noted symptoms in a June 2009 letter.  

Other clinical evidence reveals recurring symptoms of hypervigilance, anxiety, depression, social avoidance and isolation, irritability, and mood swings. However, the record shows no problems regarding the Veteran's orientation as to person, time, and place, or with his appearance and overall hygiene. 

The Veteran underwent a VA examination in April 2009 to determine the etiology of his psychiatric symptoms, and two examinations to assess the severity of his PTSD in October 2011 and April 2012.  During the April 2009 examination, the examiner reviewed the Veteran's c-file and other medical records and noted his diagnoses of PTSD and depression, as well as his use of paroxetine and trazodone.  The examiner also noted the Veteran's affect was flat and his mood dysphoric, but he was otherwise normal as to orientation, speech, psychomotor activity, thought process, memory and judgment.  The Veteran did not report any close friendships but stated he enjoyed socializing with people who shared his interests.  He did not report any suicidal or homicidal ideations and further reported enjoying traveling to India where he lived in the 1970's.  The Veteran presented the following clinically significant symptoms: recurrent and intrusive memories, frequent nightmares, efforts to avoid thoughts of his service, avoiding activities and loud places, sleep problems, irritability, outbursts of anger, social avoidance, and emotional detachment.  The examiner concluded these symptoms caused clinically significant impairment in social and occupational areas, and noted the Veteran was never able to settle down upon his return from service as he held more than 40 jobs in his life.  Curiously, when addressing the functional impact of the symptoms, the examiner concluded they did not cause social and occupational impairment, nor did they cause reduced reliability and productivity.

At the October 2011 examination, the examiner noted the Veteran's diagnoses of chronic PTSD, general anxiety disorder, and mild cognitive disorder.  The examiner concluded the overlap and interdependence of the symptoms made it impossible to differentiate what symptoms are attributable to each diagnosis.  The Veteran reported sadness, feelings of worthlessness, and guilt.  However, he denied any suicidal or homicidal ideations.  Despite seeing some improvement through yoga and music, the Veteran continued to report daily intrusive thoughts and memories, anxiety, insomnia, nightmares, exaggerated startle response, hypervigilance, suspiciousness, social avoidance and isolation, concentration problems, and memory problems.  The Veteran also reported experiencing panic symptoms in public restrooms as it triggered memories of the rocket blast that exploded the latrine he was in while in Vietnam.  He reported these panic attacks occurred more than once a week.  The examiner noted the Veteran's affect was flat and his speech was circumstantial and stereotyped.  The examiner concluded the Veteran's symptoms caused clinically significant distress or impairment in social, occupational, or other important functional areas.  

However, the examiner who conducted the April 2012 examination concluded the Veteran's symptoms only caused occasional impairment in social or occupational functioning.  The Veteran reported the following symptoms: intrusive thoughts, disrupted sleeping pattern, guilt, worry about future financial solvency and health, social avoidance, social isolation, and emotional detachment.  However, the examiner concluded the Veteran was misdiagnosed with an anxiety disorder.  Instead, the examiner diagnosed a personality disorder.  In arriving at her conclusion, the examiner reasoned that the Veteran's dissatisfaction with his occupational pursuits, lack of social and work relationships, social isolation, and anxiety were attributed to his personality disorder and not his PTSD.  The examiner supported this rationale by stating the Veteran endorsed an "enduring and inflexible pattern of behaviors and cognitions which are pervasive across a broad range of personal, occupational and social situations."  However, in assessing the symptoms attributable to the Veteran's PTSD, the examiner concluded they caused clinically significant deficiencies in social, occupational and other areas of functioning. 

After careful review of the record, the Board finds the Veteran's social and occupational impairment more closely approximates the schedular criteria for a 70 percent evaluation throughout the appeal period.  It is clear from the record the Veteran's PTSD symptoms were affecting most areas in the Veteran's life by the time he was first screened for the Agent Orange registry in June 2008.  The evidence shows the Veteran routinely reported his PTSD symptoms to be chronic sleep problems, night sweats, irritability, social isolation, anxiety, depression, emotional numbness, problems with concentration, panic attacks triggered by memories of events in service, and intrusive thoughts from his experiences in combat.  Of particular concern is the evidence showing the Veteran exhibited problems with his short-term memory throughout the period of the appeal.  Likewise, the evidence also shows the Veteran reported, on at least one occasion, having intermittent suicidal thoughts, although the Veteran's counselor determined he was not a risk to himself or others.  While the Veteran denied any suicidal or homicidal ideations at his VA examinations and during other evaluations, the Board finds significant importance in the fact that these recurrent intermittent suicidal thoughts were noted in 2009, a period in which the RO rated the Veteran at 30 percent. 

The Veteran also reported these symptoms at all three of his VA examinations.  However, the examiners arrived at different conclusions.  First, the April 2009 examiner concluded the Veteran had PTSD symptoms which caused clinically significant impairment in social and occupational functioning, but later determined the symptoms were not severe enough to interfere with occupational and social functioning without explaining the discrepancy.  Second, the October 2011 examiner noted the same symptoms and concluded the Veteran's functioning was significantly impaired in most areas due to his symptoms.  This examiner also noted the symptoms overlapped and interdepended to such a degree it was impossible to accurately attribute a symptom to a diagnosis.  Third, the April 2012 examiner, who also conducted the April 2009 examination, diagnosed the Veteran with a personality disorder and concluded his symptoms of social avoidance and isolation were attributed to his newly diagnosed personality disorder.  However, she failed to explain how she was able to differentiate which symptoms corresponded to which diagnosis.  Additionally, when the examiner assessed the symptoms which she found to correspond to the Veteran's PTSD, she concluded they caused clinically significant impairment to the Veteran's social and occupational functioning.  The Board finds the evidence is in equipoise and therefore resolves all doubt in the Veteran's benefit.  As such, the Board finds the Veteran's PTSD has more nearly approximated the criteria warranting a 70 percent disability rating throughout the period of appeal. 

To the extent that the Veteran requests a rating in excess of 70 percent, the Board finds the preponderance of the evidence is against a higher evaluation for his PTSD because the record does not demonstrate the total impairment that would more nearly approximate a higher schedular evaluation.  At all of his VA examinations the Veteran was appropriately dressed and well-groomed.  Although his mood and affect have varied, the record shows the Veteran has been oriented as to person, place, and time.  While the evidence indicates the Veteran had delusions of invincibility and immortality in 2009, subsequent records reveal these were not persistent as he denied, and no other physician found, delusions or hallucinations.  Although he presented at least one suicidal ideation, his counselor determined that he was not a danger to himself or to others.  His thought process and communication have been logical and coherent.  The record also indicates the Veteran has been able to maintain his own hygiene and finances throughout the appeal period. 

Based on the foregoing, the Board finds that the nature, severity and frequency of the symptoms suggested by the 100 percent rating criteria are not shown at any time during the appeal period.  Thus, an increased disability evaluation for this period is not warranted.


ORDER

An evaluation of 70 percent, but not higher, for PTSD is granted throughout the period of the claim, subject to the criteria applicable to the payment of monetary benefits.


REMAND

Although further delay is regrettable, the Board finds further development is necessary before deciding the Veteran's claim. 

The Veteran initiated a claim for service connection for residuals of a TBI, which he claims occurred during his active duty service.  However, he has not been afforded a VA examination. 

Initially, the Board notes VA must provide a medical examination or obtain medical opinion when there are (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

Currently, the Veteran does not have a diagnosis of TBI.  He was never treated for one or diagnosed with a TBI in service.  However, the record indicates the Veteran has consistently complained of balance problems, gait problems, and has presented cognitive issues throughout the appeal period.  In fact, during the Veteran's October 2009 neuropsychological evaluation, the examiner diagnosed the Veteran with an unspecified cognitive disorder, which the examiner in the October 2011 VA examination also noted.  Specifically, during the October 2009 neuropsychological evaluation, the Veteran reported difficulty in his visual-organizational reasoning and verbal recall since his early 20's, and the examiner noted this could be related to the latrine explosion which the Veteran experienced.  As such, the Board finds this evidence satisfies the first prong of analysis. 

Regarding the second prong of analysis, the record clearly establishes the Veteran served in a combat zone in the Republic of Vietnam in 1968.  Additionally, the Veteran has consistently claimed throughout the appeal period he was in a latrine when a rocket landed nearby which caused the latrine to explode.  The Veteran has also reported he was knocked to the ground and momentarily lost consciousness after the explosion.  During his neuropsychological evaluation, the Veteran described everything moving in slow motion for 15-20 minutes after the explosion.  Further, the Veteran's squad leader submitted buddy statements in February 2009 and October 2011, in which he confirms the Veteran's recounting of the events as the squad leader was also in the latrine at the time of the explosion.  Specifically, the squad leader recalled seeing the Veteran hit the rock floor with his head.  He also recalled the Veteran did not get up from the floor at first but began experiencing an emotional breakdown when he rose from the floor.  As both the Veteran and his squad leader are competent to describe events and observations, and nothing in the record challenges their credibility, the Board finds them to be credible and their account of events probative.  Thus, the Board finds the evidence is sufficient to establish an in-service event. 

At the October 2009 neuropsychological evaluation, the examiner reviewed the Veteran's c-file and performed various tests which included a neuropsychology interview,  behavioral observations, and selected portions of the WAIS - IV, WMS-IV, Cognistat (NCSE), Hooper VOT, Finger Trapping, COWAT, and serial motor movements.  The examiner found the Veteran's results to be widely dispersed, from the superior to the moderately impaired range.  Particularly, the examiner noted the Veteran's reported difficulties with visual-organizational reasoning and verbal recall, stating they may or may not be associated with the latrine explosion.  As the third prong of analysis is a low threshold, the Board finds this evidence sufficient to meet the requirement of an indication the Veteran's recurrent symptoms are related to his military service. 

However, as the October 2009 findings were inconclusive as to the etiology of the Veteran's cognitive problems, the Board finds the evidence of record is insufficient to adequately adjudicate the claim.  As such, the claim must be remanded for further development. 

On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issues on appeal, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Afford the Veteran a VA examination by an examiner with sufficient expertise to assess the presence and etiology of the Veteran's claimed TBI residuals.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to all diagnosed TBI-related disorders present during the period of the claims.  Specifically, the examiner should state whether any diagnosed disability at least as likely as not (a 50 percent probability or greater) originated during active duty service or is otherwise etiologically related to his active service. 

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements, to specifically include his reports of experiencing a rocket explosion while in a latrine and hitting the ground with his head as a result of the explosion.  The examiner must also expressly consider the Veteran's reports of ongoing manifestations associated with his claimed disabilities since service.  If the examiner is unable to provide any required opinion, he or she should explain why.  

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3. Undertake any other development determined to be warranted. 

4. Readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this REMAND, the board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


